DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1 and 2 are amended.
Claims 1-7 are pending.


Status of Rejections
All previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn as necessitated by amendment.
All previous rejections under 35 U.S.C. 102 are modified as necessitated by amendment.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PASCAL (JP 2013057659 A, see English Machine Translation).
	Regarding claim 1, PASCAL teaches a thermoelectric conversion element module (see the monitoring module 10 including the thermoelectric converters 22, 24, see Figs. 1-5) comprising:
a heat receiving part (main body 41) disposed so as to be contactable with a heat source (see P15, The main body 41 is preferably made of a heat conductive material.) (see Fig. 3); 
a thermoelectric conversion element (thermoelectric converters 22, 24) having a first surface and a second surface (see the top surface and the bottom surface of the thermoelectric converters 22, 24), the first surface being disposed in contact with the heat receiving part (The bottom surface of the thermoelectric converters 22, 24 is disposed in contact with the main body 41 via the adapter 34) (see Figs. 2, 3); 
a heat radiating part (heat sink 36 & adapter 38 & buffer 40) disposed in contact with the second surface (The heat sink 36 & adapter 38 & buffer 40 is disposed in contact with the top surface of the thermoelectric converters 22, 24) and having an inner space (see the inner space of the heat sink 36 & adapter 38 & buffer 40) (see Figs. 2, 3); and 
a fixing part (screws 48) holding the thermoelectric conversion element between the heat receiving part and the heat radiating part (see the discussion above and Figs. 2, 3), 
wherein the heat radiating part has a first screw thread (see the first screw thread in the heat sink 36 & adapter 38 & buffer 40 in Fig. 3), the fixing part has a second screw thread (The screws 48 have second screw thread) configured to be screwed with the first screw thread of the heat radiating part (see Fig. 3), and the fixing part, the heat receiving part, and the heat radiating part are joined together as a result of one of the fixing part and the heat radiating part being screwed into another of the fixing part and the heat radiating part (see Fig. 3; as a result of the screws 48 being screwed into the heat sink 36 (including the main body 41)) (Alternatively, regarding the recitation "as a result of one of the fixing part and the heat radiating part being screwed into another of the fixing part and the heat radiating part", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	PASCAL teaches the heat receiving part is a single member (see the main body 41, which is a single member) (see Fig. 3), the heat receiving part has a flange portion (see the flange portion of the main body 41 in Fig. 3 attached below) projecting so as to surround an outer circumference of a central portion of the heat receiving part (see Fig. 3 attached below), the fixing part is in contact with the flange portion (The screws 48 are in contact with the flange 
		
    PNG
    media_image1.png
    594
    910
    media_image1.png
    Greyscale


	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	PASCAL teaches a power supply circuit (see the one or more printed circuits 50) disposed in the inner space (see Fig. 2); and a power storage part (see the electrochemical cell 52) disposed in the inner space (see Figs. 2-4 and P10, The electrochemical cell (52) is preferably placed on a cooling heat sink (36) or on a buffer (40) made of a plastic material which is an excellent thermal insulator) and configured to store, via the power supply circuit, electricity generated by the thermoelectric conversion element (see claim 3, The electrochemical cell (52) is charged by at least one thermoelectric generator (22, 24); see P10, the power supply circuit comprises an electrochemical cell charged by a thermoelectric converter).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.


	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 3.
	PASCAL teaches a sensor (see the acoustic emission sensor 54) configured to perform measurement using the electricity stored in the power storage part (see P11, The sensor inquiry circuit measuring the physical quantity is powered by a thermoelectric converter and / or electrochemical cell) (see Figs. 3-4).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 2.
	PASCAL teaches a power supply circuit (see the one or more printed circuits 50) disposed in the inner space (see Fig. 2); and a power storage part (see the electrochemical cell 52) disposed in the inner space (see Figs. 2-4 and P10, The electrochemical cell (52) is preferably placed on a cooling heat sink (36) or on a buffer (40) made of a plastic material which is an excellent thermal insulator) and configured to store, via the power supply circuit, electricity generated by the thermoelectric conversion element (see claim 3, The electrochemical cell (52) is charged by at least one thermoelectric generator (22, 24); see P10, the power supply circuit comprises an electrochemical cell charged by a thermoelectric converter).

 	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 4.
	PASCAL teaches a sensor (see the acoustic emission sensor 54) configured to perform measurement using the electricity stored in the power storage part (see P11, The sensor inquiry .


Response to Arguments
	Applicant's arguments filed on 03/11/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P4-P5, is not persuasive.
	Fig. 3 of PASCAL teaches the fixing part (screws 48), the heat receiving part (main body 41), and the heat radiating part (heat sink 36 & adapter 38 & buffer 40) are joined together as a result of one of the fixing part and the heat radiating part being screwed into another of the fixing part and the heat radiating part (The screws 48 is screwed into the heat sink 36 including the main body 41).  Alternatively, the recitation "as a result of one of the fixing part and the heat radiating part being screwed into another of the fixing part and the heat radiating part" is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims (see the full discussion of the rejection of claim 1).


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726